1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2
     MARDEROSIAN & COHEN
3    1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
5
     Facsimile: (559) 441-8170

6    Virginia Gennaro, No. 138877
     City Attorney
7    CITY OF BAKERSFIELD
8
     1501 Truxtun Avenue
     Bakersfield, CA 93301
9    Telephone: (661) 326-3721
     Facsimile: (661) 852-2020
10

11   Attorneys for: Defendants CITY OF BAKERSFIELD, JUAN OROZCO, and LINDY DEGEARE

12
                                    UNITED STATES DISTRICT COURT
13
                                    EASTERN DISTRICT OF CALIFORNIA
14

15
     GILBERTO FAJARDO,                                 )       Case No. 1:16-CV-00699-JLT
16                                                     )
                   Plaintiff,                          )       STIPULATION TO MODIFY THE
17                                                     )       SCHEDULING ORDER [DKT. NO. 36];
            vs.                                        )       [PROPOSED] ORDER THEREON
18
                                                       )       (Doc. 36)
19   CITY OF BAKERSFIELD; JUAN                         )
     OROZCO; LINDY DEGEARE; and                        )
20   DOES 1 THROUGH 10, inclusive,                     )
                                                       )
21
                   Defendants.                         )
22                                                     )

23                                                  RECITALS
24           1.     WHEREAS, on May 30, 2018 this Court issued its Scheduling Order [Dkt. No. 36].
25           2.     WHEREAS, on May 16, 2019 the Parties filed a Stipulation to Modify the Scheduling Order
26   [Dkt. No. 39] to extend the time for expert disclosures and expert discovery cutoff and the Court issued an

27
     Order granting same on May 17, 2019 [Dkt. No. 40].

28




                                                           1
1            3.      WHEREAS, due to the number of expert witnesses in this catastrophic injury case who are
2    dependent on one another in terms of their analysis and given the volume of materials and complicated facts
3    of the case, the Parties require additional time to prepare their expert disclosures and conduct expert discovery

4    and request that the deadlines be extended by three weeks as set forth in the below Stipulation.

5
             4.      WHEREAS, the requested extension will not in any way affect the Pretrial Conference date
     of December 16, 2019, or the Trial date of February 10, 2020.
6
                                                  STIPULATION
7
            IT IS HEREBY STIPULATED by and between the Parties hereto through their respective
8
     attorneys of record that the following deadlines be continued as follows:
9
            Deadline                                       Current Date                     Requested Date
10
            Non-Dispositive Motions                        August 27, 2019                  September 17, 2019
11          Expert Disclosures                             August 28, 2019                  September 18, 2019
12          Hearing on Non-Dispositive Motions             September 24, 2019               October 15, 2019
13          Rebuttal Expert Disclosures                    September 30, 2019               October 21, 2019

14          Dispositive Motions                            October 7, 2019                  October 28, 2019

15
            Expert Discovery Cutoff                        October 14, 2019                 November 4, 2019
            Hearing on Dispositive Motions                 November 18, 2019                December 13, 2019
16
     Dated: August 22, 2019                         MARDEROSIAN & COHEN
17
                                                               /s/ Michael G. Marderosian
18
                                                    By:______________________________
19                                                        Michael G. Marderosian,
                                                          Attorneys for Defendants
20

21   Dated: August 22, 2019                         LAW OFFICES OF DALE K. GALIPO

22
                                                               /s/ Dale K. Galipo

23
                                                    By:______________________________
24                                                        Dale K. Galipo,
25
                                                          Attorneys for Plaintiff

26   Dated: August 22, 2019                         CHAIN COHN STILES
27                                                             /s/ David K. Cohn

28                                                  By:______________________________
                                                               David K. Cohn,



                                                           2
1                                      Attorneys for Plaintiff
2
     IT IS SO ORDERED.
3
       Dated:   August 22, 2019           /s/ Jennifer L. Thurston
4
                                  UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                   3
